          Case 2:16-cv-00190-GMN-CWH Document 38 Filed 09/30/20 Page 1 of 4



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     INVACARE CORPORATION,                            )
 4                                                    )
 5
                          Plaintiff,                  )        Case No.: 2:16-cv-00190-GMN-CWH
            vs.                                       )
 6                                                    )                     ORDER
     DESERT MEDICAL EQUIPMENT, et al.,                )
 7                                                    )
                          Defendants.                 )
 8
                                                      )
 9

10          Before the Court is Defendant Desert Medical Equipment’s September 11, 2020 letter
11   regarding the following sequence of events.
12          On November 21, 2019, Plaintiff Invacare Corporation (“Plaintiff”) filed a Stipulated
13   Confession of Judgment, (ECF No. 30), executed by the parties, which stated that
14          Desert Medical and Schultz hereby acknowledge, agree, admit, and confess that
            there is money actually and justly due from them to Invacare in the sum of
15          $50,000, less any money received by Invacare under Section 2 of the Agreement
16
            from Desert Medical and Schultz, and hereby authorize the Clerk of the United
            States District Court, District of Nevada to enter judgment against them for that
17          amount . . .

18   (Confession of J. ¶ 3, ECF No. 30) (emphasis added).
19          On December 17, 2019, Plaintiff filed an Affidavit and Request for Issuance of Writ of
20   Execution, (ECF No. 31).
21          On January 2, 2020, Plaintiff filed a Satisfaction of Judgment, (ECF No. 35), stating that
22   Plaintiff “acknowledges full satisfaction of the Confession of Judgment entered November 21,
23   2019 against Defendants . . . .” (Satisfaction of J. at 1, ECF No. 35). No such judgment had
24   been entered as of that date. Further, the Satisfaction of Judgment did not state that Plaintiff
25



                                                 Page 1 of 2
          Case 2:16-cv-00190-GMN-CWH Document 38 Filed 09/30/20 Page 2 of 4



 1   was withdrawing the request for relief it previously made in the Stipulated Confession of
 2   Judgment, (ECF No. 30), or the Request for Issuance of Writ of Execution, (ECF No. 31).
 3          On September 8, 2020, the Court granted the Stipulated Confession of Judgment, (ECF
 4   No. 30), and on September 16, 2020, the Court granted the Request for Issuance of Writ of
 5   Execution, (ECF No. 31). (Order, ECF No. 36); (Writ of Execution, ECF No. 37).
 6          The Court is now in receipt of a September 11, 2020 letter from Defendant Desert
 7   Medical Equipment (“Defendant”) in which defense counsel explains that he and Plaintiff’s
 8   counsel are “unsure how [the Court’s Order, (ECF No. 36), granting the Stipulated Confession
 9   of Judgment] was entered as neither party requested it.” (Sept. 11, 2020 letter, Ex. A).
10          In light of Defendant’s September 11, 2020 letter, IT IS HEREBY ORDERED that the
11   parties shall have until October 9, 2020 to file a new satisfaction of judgment or a joint status
12   report clarifying the standing of the parties.
13                      30 day of September, 2020.
            DATED this _____
14

15
                                                      ___________________________________
16                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
17

18

19

20

21

22

23

24

25



                                                  Page 2 of 2
Case 2:16-cv-00190-GMN-CWH Document 38 Filed 09/30/20 Page 3 of 4




  EXHIBIT A
       September 11, 2020 letter from
             defense counsel
                    Case 2:16-cv-00190-GMN-CWH Document 38 Filed 09/30/20 Page 4 of 4




                                                  MARQ!)IS AURBACH
                                                                     +++-
                                                     COFFING
                                                                                                 DIRECT L INE: (702) 942 -2 136
                                                                                                 DIRECT FAX: (702) 3 82-581 6
                                                                                                 EMAIL: TCOFFING@ MACLAW.COM

ALBERT G. M ARQUIS         September 11 , 2020
PHILLIPS. A URBACH
A VECE M . H IGBEE
T ERRY A. C OFFING         Judge Gloria M. Navarro
SCOTT A. M ARQUIS
JACK C HEN MIN JUA         United States District Court
C RAIG R . A NDERSON
T ERRY A . MOORE
                           333 Las Vegas Blvd. South
GERALDINE TOMICH           Las Vegas, NV 89101
N ICHOLAS D. C ROSBY
TYE S. H ANSEEN
DAVI DG. ALLEM AN          Re:       Invacare Corp. v. Desert Medical Equipment, et al.
CODY S. MOUNTEER                     Case No. 2: 16-cv-00 190-GMN-CWH
C HAD F. C LEM ENT
C HRISTIAN T. B ALDUCCI              Our File No. 11933-5
JARED M . MOSER
MICHAEL D . M AUPIN        Dear Judge NavaITo:
K ATHLEEN A. W ILDE
JACKI E V. NICHOtS
RACHEi- S. TYGRET                  I write to identify a confusing sequence of events and hopefully con-ect
JORDAN B . PEEL            what may well be a clerical error. Specifically, on September 8, 2020, ECF No. 36
JAMES A. BECKSTROM
COLLIN M. JAYNE            was filed, which is a Confession of Judgment that was executed by my client back
ALEXANDER K. CALA WAY      in June of 2017. This Confession of Judgment was executed pursuant to a
SCOTT W. CARDENAS
SUSAN E. GILLESPIE         settlement agreement reached with the plaintiff. However, ECF No. 35 is a
                           Satisfaction of Judgment which indicates, truthfully so, that this judgment had been
JOHN M . SACCO [R ET.]
L ANCE C. EARL             satisfied in full.
W ILLIAM P. W RIGHT
BRIAN R . HARDY
JENNIFER L. MICHELI                I spoke to opposing counsel, Mr. Laforge and he was equally confused by
OF COUNSEL                 this turn of events. Both of us were unsure how this document was entered as
                           neither party requested it.

                                   It would seem a simple solution could be either resubmitting a new
                           Satisfaction of Judgment unless the court would volnntarily retract ECF No. 36.
                           Thank you for taking the time to address this issue.

                                                                               Sincerely,

                                                                               MARQUIS AURBACH COFFING



                                                                                       J
                          TAC:sm
                          cc:  Laforge, Esq. (via email)
                               Client (via email)
                          MAC: I 1933 -00 5 4 142299_ 1 9/ 11 /2020 8:26 A M




                 10001 Pa rk Run Drive • Las Vega s, NV 89145 • Phon e 702.3 82.0711 • Fax 702.382.5816 , ma claw.com
